Citation Nr: 0504588	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for extraction of teeth 
due to trauma.

2.  Entitlement to an initial compensable rating for kidney 
stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958; it also appears that veteran served with the 
Army National Guard from January 1959 to September 1960, and 
with the Army Reserves from September 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the veteran's 
claims of entitlement to service connection for kidney stones 
and tooth extractions.  The veteran perfected a timely appeal 
of these determinations to the Board.

When this matter was previously before the Board in May 2001, 
it was remanded for further development and adjudication.  
Thereafter, when this case was again before the Board in 
February 2004, the Board granted service connection for 
kidney stones and to for eligibility for VA outpatient dental 
(Class II(a)) treatment on a one-time completion basis).  
Therefore, those issues are no longer before the Board.  In 
the February 2004 decision, however, the Board also remanded 
the veteran's claim of service connection for loss of teeth, 
for perpetual treatment purposes only.  Because the RO has 
confirmed and continued its denial of this claim, this matter 
has been returned to the Board for further appellate 
consideration.

The veteran's timely challenge to the noncompensable rating 
assigned for his kidney stones is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a dental condition that is shown to 
be the result of a combat wound or other injury sustained in 
service.


CONCLUSION OF LAW

Residuals of dental trauma were neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 1712 (West 
2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and a Supplemental Statement of the Case (SSOC) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.

In addition, in RO letters dated in April 2001, May 2003, and 
in April and June 2004, as well as in the Board's May 2001 
and February 2004 remands, VA notified the veteran of the 
information and evidence not of record that was necessary to 
support his claim.  By way of these communications, the Board 
finds that VA gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  In 
addition, in a May 2003 statement, the veteran indicated that 
there were no outstanding pertinent records, demonstrating 
that he understood that he needed to submit any evidence in 
his possession that would substantiate this claim.  See 
Pelegrini.  Further, in statements and during the July 2004 
VA dental examination, the veteran acknowledged that his 
teeth were extracted due to caries, not as a consequence of 
in-service trauma.  

In light of the foregoing, the Board finds that the 
notification contained in these communications substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, in compliance with the 
Board's February 2004 remand instructions, the veteran was 
afforded a formal VA dental examination in July 2004.  In 
addition, in January 2005 written argument, his 
representative noted that the RO complied with the Board's 
April 2004 remand directives.  Thus the Board will proceed 
with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

As noted in the introduction, in a February 2004 decision, 
the Board determined that the veteran was eligible for VA 
outpatient dental (Class II(a)) treatment on a one-time 
completion basis; the Board also granted his claim of service 
connection for kidney stones.  Unfortunately in the RO's 
April 2004 notice letter, it advised him of the kidney stones 
determination and indicated it still needed further evidence 
before a decision on his claim of service connection for 
extraction of teeth could be made.  As such, it appears that 
the veteran, may not be aware of the Board's February 2004 
determinations as it relates to his dental claim.  In any 
event, the only issue currently before the Board is whether 
service connection is warranted for the extraction of teeth 
due to trauma.

As an initial matter, the Board notes, as it did in the 
February 2004 decision, that the veteran's service medical 
records could not be obtained from the National Personnel 
Records Center (NPRC) because they were apparently destroyed 
in the 1973 fire at that facility, and that despite the RO's 
diligent efforts, no alternative records could be obtained.  
Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In support of this claim, the veteran essentially maintains 
that service connection is warranted because he had his teeth 
extracted in 1956 shortly after entering service.

In the February 2004 remand, the Board explained that in 
order to establish entitlement to service connection for a 
tooth, the veteran must have sustained a combat wound or 
other service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to in-service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  In this regard, 
the Board notes that mere dental treatment or cracking a 
tooth while eating is not sufficient to establish eligibility 
to Class II(a) treatment.  Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has Class IIa eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  If a 
veteran is service connected for the loss of a tooth due to 
trauma, the veteran is entitled to perpetual treatment for 
that tooth.

In light of the absence of service medical records, the Board 
concluded it was unclear whether the veteran's teeth were 
extracted shortly after entrance into service because of 
trauma or due to disease, and therefore remanded this claim 
in order to afford the veteran a VA examination to resolve 
this question.  In doing so, the Board instructed the 
examiner to offer an opinion regarding the etiology of the 
extraction of the veteran's teeth in 1956.  In offering this 
opinion, the Board requested that the examiner specifically 
state whether it was at least as likely as not that the 
veteran's teeth were extracted due to trauma, or rather, 
whether it is more likely than not that they were extracted 
because of disease.

In compliance with the Board's February 2004 remand 
instructions, he was afforded a formal VA dental examination 
in July 2004.  At the outset of his report, the dentist 
indicated that he had reviewed the veteran's claims folder, 
and noted that the veteran reported that he had an extraction 
of the posterior upper and lower teeth while on active duty.

The examination revealed that the veteran had a depleted 
dentition with multiple missing posterior teeth and was 
wearing an old mandibular partial denture made while he was 
on active duty.  His remaining teeth were mobile, depleted, 
carious, and showed evidence of periodontal disease.  The 
dentist indicated that they were nonrestorable.  The examiner 
stated that the missing teeth were the molars, including the 
bicuspids in the maxilla and the mandible.  The masticatory 
function surface had been replaced with a lower partial 
denture and the one he was made in service.  The dentist 
reported that the loss of these teeth appeared to be from 
caries, and not trauma; the examiner indicated that the 
veteran agreed with that impression.

Following the examination, the dentist stated that the 
etiology of the loss of posterior maxillary mandibular teeth 
was due to caries disease and not trauma "by the patient's 
report."  He added that after reviewing the oral examination 
and Panorex (dental X-ray), he agreed that there was no sign 
and no history of trauma relating to the missing teeth.  

In light of the foregoing, and particularly the July 2004 VA 
dentist's opinion and the veteran's acknowledgment that he 
did not sustain dental trauma during service, service 
connection for tooth extractions and to VA perpetual 
treatment is denied.


ORDER

Service connection for loss of teeth due to trauma is denied.


REMAND

As noted in the introduction, in a February 2004 decision, 
the Board granted service connection for kidney stones.  In a 
rating decision dated later that same month implementing the 
Board's action, the RO assigned an initial noncompensable 
rating for this condition, effective July 28, 1999.  
Thereafter, in an April 2004 statement, the veteran stated, 
"I wish to disagree with your decision and appeal your 
decision to the Board of Veterans Appeals."  Because the RO 
took no action in response to his April 2004 statement, in 
September 2004, the veteran pointed out that he had already 
filed a Notice of Disagreement (NOD) in April 2004, 
submitting a copy of his April 2004 statement, and reiterated 
his disagreement with the RO's rating decision.  The Board 
accepts the veteran's April and September 2004 communications 
as an NOD pursuant to 38 C.F.R. § 20.201 (2004).  To date, 
however, the RO has not issued him a Statement of the Case 
(SOC) with respect to this claim.  Under these circumstances, 
the Board has no discretion and is obliged to remand this 
issue to the RO for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to the initial noncompensable 
evaluation assigned for his service-
connected kidney stones, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


